Case 1:15-cr-00252-PKC-RML Document 1505 Filed 03/11/21 Page 1 of 2 PageID #: 26423

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
   SPN:KTF                                             271 Cadman Plaza East
                                                       Brooklyn, New York 11201



                                                       March 11, 2021

   By Electronic Mail and ECF

   The Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:     United States v. Full Play Group, SA, et al.
                         Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Judge Chen:

                 The government respectfully submits this letter and accompanying documents
   pursuant to Your Honor’s order of March 3, 2021 requiring the government to produce for in
   camera review all PowerPoint decks in its possession from 21 st Century Fox (“Fox”) and Torneos
   y Competencias, SA (“Torneos”). See ECF Dkt. Entry dated Mar. 3, 2020 (Order). The Fox
   and Torneos PowerPoint decks are enclosed and are denoted by Bates numbers EDNY_Court-
   0000001 through EDNY_Court-0000290.

                  As set forth in the government’s previous submissions to the Court in response to
   the defendants’ motion to compel (see ECF Dkt. Nos. 1444 and 1476), the government submits
   that the PowerPoint decks provided during the course of presentations delivered by Fox and
   Torneos are not discoverable because those decks either reference underlying materials already
   produced to the defendants or otherwise fall outside the scope of Rule 16, Brady, and related
   authorities. To the extent such presentations include substantive, material, non-public
   information not otherwise available in the underlying documents produced by the government,
   the government has disclosed and will disclose, as appropriate, such information in letter form.
   The government respectfully requests that the Court deny the defendants’ motion to the extent it
Case 1:15-cr-00252-PKC-RML Document 1505 Filed 03/11/21 Page 2 of 2 PageID #: 26424




   urges compelled production of documents the government intends to withhold as not within the
   scope of its disclosure obligations under Rule 16, Brady, Giglio, or the Jencks Act.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:          /s/
                                                     Samuel P. Nitze
                                                     M. Kristin Mace
                                                     Keith D. Edelman
                                                     Patrick T. Hein
                                                     Kaitlin T. Farrell
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

   cc:    Counsel of record (by ECF) (without enclosures)
          Clerk of Court (PKC) (by ECF) (without enclosures)

   Enclosures




                                                 2
